DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 03/02/22 and 06/02/22, have all been considered and made of record (note the attached copy of form PTO-1449). However, none of the references, cited in the Information Disclosure Statement, teaches or suggests an apparatus and a non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform a method of the claimed invention.

Response to Amendment 
3.	Applicant’s response filed on 05/26/22 has been fully considered and entered. 

Reasons for Allowance
4.	Claims 1-20 are allowed.
5.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose an apparatus, comprising a wearable head device including a transmissive display comprising: a waveguide having a planar input face; and a planar output face disposed opposite the planar input face, the output face having an exit location; a diffractive optical element (DOE) formed across the waveguide, the DOE configured to couple input light into the waveguide and direct the input light via total internal reflection to the exit location; and a light sensor configured to receive the input light via the waveguide and generate a sensor output signal corresponding to the received input light, wherein the processor is configured to generate an output based on the sensor output signal, the output comprising a rectilinear array of pixel values, the sensor output signal comprises one or more incoming pixel values, and generating the output comprises determining, for a first pixel value of the rectilinear array of pixel values, a corresponding incoming pixel value, in combination with other recited limitations in the claim.  
Claims 2-7 depend from claim 1. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 8. Specifically, the prior art fails to disclose a method comprising the steps of receiving, at a light sensor, input light coupled into a waveguide and directed via total internal reflection to an exit location of a planar output face of the waveguide; receiving, from the light sensor, a sensor output signal based on the input light, the sensor output signal comprising one or more incoming pixel values; and generating an output based on the sensor output signal, the output comprising a rectilinear array of pixel values; wherein generating the output comprises determining, for a first pixel value of the rectilinear array of pixel values, a corresponding incoming pixel value, in combination with other recited limitations in the claim.  
Claims 9-14 depend from claim 8. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 15. Specifically, the prior art fails to disclose a non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform a method comprising receiving, at a light sensor, input light coupled into a waveguide and directed via total internal reflection to an exit location of a planar output face of the waveguide; receiving, from the light sensor, a sensor output signal based on the input light, the sensor output signal comprising one or more incoming pixel values; and generating an output based on the sensor output signal, the output comprising a rectilinear array of pixel values; wherein4 SF-4836462Application No.: 17/111,372Docket No.: 72800-20002.04generating the output comprises determining, for a first pixel value of the rectilinear array of pixel values, a corresponding incoming pixel value, in combination with other recited limitations in the claim.  
Claims 16-20 depend from claim 15. 
The Terminal Disclaimer, filed on 05/26/22, is effective to overcome the nonstatutory double patenting rejection.
The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1-20 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883